Citation Nr: 1453369	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-05 813	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether a reduction in the evaluation for residuals of a stress fracture of the right hip, from 30 to 20 percent, was proper.

2.  Entitlement to a disability rating in excess of 30 percent for residuals of a stress fracture of the right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter of the reduction in the assigned disability rating for the Veteran's service-connected residuals of a stress fracture of the right hip does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction stems from a VA examination conducted in connection with the Veteran's claim for an increased rating.  Therefore, the issue of entitlement to an increased rating is also listed on appeal.  In addition, as the Board restored the rating of 30 percent for the service-connected residuals of a stress fracture of the right hip, the increased rating issue has been reframed on the title page of this decision to reflect this action.

The issue of entitlement to a disability rating in excess of 30 percent for residuals of a stress fracture of the right hip is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A July 2008 rating decision proposed to reduce the rating assigned to the service-connected residuals of a stress fracture of the right hip from 30 percent to 20 percent.  A September 2008 rating decision effectuated the reduction and reduced the rating assigned to the residuals of a stress fracture of the right hip to 20 percent, effective January 1, 2009. 

2.  The reduction in the 30 percent rating assigned to the service-connected residuals of a stress fracture of the right hip was not supported by evidence demonstrating improvement in the disability at the time of the reduction.


CONCLUSION OF LAW

The reduction of the rating for the service-connected residuals of a stress fracture of the right hip from 30 percent to 20 percent, effective January 1, 2009, was improper and the 30 percent rating is restored.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.71a, Diagnostic Code 5255 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to rating reduction matters, where the reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified of the proposed reduction and that he or she has 60 days in which to present evidence showing why the reduction should not be implemented and to request a hearing.  The reduction will be made effective the last day of the month during which the 60-day period expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2014).

The RO satisfied these procedural requirements by issuing a July 2008 rating decision and notice letter, informing the Veteran of the proposed reduction.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  The September 2008 rating decision effectuated the reduction and assigned an effective date of January 1, 2009, for the 20 percent rating.  Thus, the RO satisfied the requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.

The issue remaining is whether the reduction was proper based upon the evidence of record.

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In the present case, the 30 percent rating had been in effect for just under five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

The Veteran's residuals of a stress fracture of the right hip disability is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5255 for impairment of femur of the hip and thigh.  The rating criteria do not have a specific diagnostic code for stress fracture of the right hip.  The Veteran's disorder for a stress fracture of the right hip is rated as analogous to impairment of the femur because the functions affected, the anatomical localization, and the symptomatology are most closely analogous to this disorder.  See 38 C.F.R. § 4.20 (2014). 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255, provide the criteria for rating hip and thigh disabilities.  Normal range of motion for the hip is to 125 degrees of flexion, to zero degrees of extension, and to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2014).

Under Diagnostic Code 5255, for impairment of the femur, malunion of the femur with slight knee or hip disability warrants a 10 percent evaluation.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent evaluation.  Fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  Id.

The terms "moderate" and "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, it is incumbent upon the Board to arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology such as "moderate" and "marked" used by VA examiners and others, although an element of evidence to be considered by the Board, are not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A March 2007 rating decision continued service connection residuals of a stress fracture of the right hip disability at the assigned a 30 percent rating.  Subsequently, the Veteran filed a claim for entitlement to an increased rating for residuals of a stress fracture of the right hip disability in March 2008.  On the basis of an April 2008 VA examination, the RO proposed in a July 2008 rating decision to decrease the rating for residuals of a stress fracture of the right hip disability from 30 percent to 20 percent and effectuated the decrease in a September 2008 rating decision.  

The RO proposed the reduction on the basis of the April 2008 VA examination report.  The April 2008 VA examination report, however, reflected lower limitation of motion findings than the previous November 2006 VA examination report.  

The November 2006 VA examination report shows forward flexion of the Veteran's right hip to 120 degrees, with pain on active and passive motion.  The Veteran's extension was to 30 degrees, with pain on passive motion.  The Veteran's abduction was to 40 degrees and 25 degrees.   In contrast, the April 2008 VA examination report revealed forward flexion of the Veteran's right hip to 90 degrees, with pain.  The Veteran's extension was to 30 degrees, with pain on passive motion.  The Veteran's abduction was to 25 degrees and 30 degrees.  The April 2008 VA examiner noted tenderness at the trochanter.  No effusion, no erythematous changes, no muscle atrophy, no muscles spams or instability were found.  The examiner also noted that the Veteran had right hip pain on motion and limitation by pain.  Repetitive use showed no additional loss of motion by pain, fatigue, weakness or lack of endurance.  X-rays were negative and unchanged from October 2006.  

In the July 2008 rating decision proposing the reduction of the rating for residuals of a stress fracture of the right hip disability, the RO stated that the medical evidence only supported the assignment of a moderate hip disability and not the currently assigned disability rating for a marked hip disability.  The RO reduced the Veteran's disability rating from 30 percent to 20 percent.

The Board has compared the VA examination reports noted above and finds that the medical record does not reflect that the Veteran's disability establishes a sustained material improvement under the ordinary conditions of life to have warranted the reduction from 30 percent to 20 percent for his service-connected residuals of a stress fracture of the right hip disability.  When the results of the Veteran's April 2008 VA examination are compared to the November 2006 VA examination and even the earlier August 2004 VA examination on which the 30 percent rating was based, the April 2008 findings reflect decreased limitation of motion in the Veteran's right hip.  Further, it is noted that x-rays results taken at the April 2008 VA examination showed no change from those taken in October 2006.  

In the absence of any other evidence showing an improvement in the Veteran's residuals of a stress fracture of the right hip disability, the Board finds that the probative evidence of record does not show a material improvement in the Veteran's residuals of a stress fracture of the right hip disability sufficient to warrant a reduction of his 30 percent rating.  Significantly, the burden is on VA to show improvement and it is not on the Veteran as is the case in a typical increased rating claim.  Thus, the rating reduction was not proper, and the 30 percent rating must be restored.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105.



ORDER

A reduction of the rating for the Veteran's residuals of a stress fracture of the right hip disability from 30 percent to 20 percent was not proper; the 30 percent rating is restored effective January 1, 2009.


REMAND

A review of the Veteran's entire file shows that the last examination regarding the Veteran's service-connected residuals of a stress fracture of the right hip disability was in April 2008, over six years ago.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new VA hip examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  Thus, the Board finds that a remand is necessary for the increased rating claim that remains on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected residuals of a stress fracture of the right hip disability.  The claims file must be made available and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported in detail.

The examiner should describe all symptomatology due to the Veteran's service-connected right hip disability.  All range of motion testing should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations should be addressed.  

The examiner should also indicate whether the Veteran's right hip disability is manifested as a slight, moderate or marked disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


